Justice HUDSON
dissenting.
Because I believe the trial court’s conclusions of law reflect an incorrect application of the law to the facts found, I respectfully dissent. “The determination of whether an interrogation is conducted while a person is in custody involves reaching a conclusion of law. While this conclusion may rest upon factual findings, it is a legal conclusion, fully reviewable, and not a finding of fact.” State v. Greene, 332 N.C. 565, 577, 422 S.E.2d 730, 737 (1992) (citation omitted).
Accordingly,... we review the trial court’s conclusions of law for legal accuracy and to ensure that those conclusions reflect[] a correct application of [law] to the facts found. In doing so, this Court must look first to the circumstances surrounding the interrogation and second to the effect those circumstances would have on a reasonable person.
*682State v. Garcia, 358 N.C. 382, 391, 597 S.E.2d 724, 733 (2004) (second and third alterations in original) (citations and internal quotation marks omitted), cert. denied, 543 U.S. 1156, 161 L. Ed. 2d 122 (2005).
“In Miranda, the Supreme Court defined ‘custodial interrogation’ as ‘questioning initiated by law enforcement officers after a person has been taken into custody or otherwise deprived of his freedom of action in any significant way.’ ” State v. Buchanan, 353 N.C. 332, 337, 543 S.E.2d 823, 826 (2001) (quoting Miranda v. Arizona, 384 U.S. 436, 444, 16 L. Ed. 2d 694, 706 (1966)). “[I]n determining whether a suspect [is] in custody, an appellate court must examine all the circumstances surrounding the interrogation; but the definitive inquiry is whether there was a formal arrest or a restraint on freedom of movement of the degree associated with a formal arrest.” State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405 (citation omitted), cert. denied, 522 U.S. 900, 139 L. Ed. 2d 177 (1997). “The test for determining whether a person is in custody is an objective test as to whether a reasonable person in the position of the defendant would believe himself to be in custody or that he had been deprived of his freedom of action in some significant way.” Greene, 332 N.C. at 577, 422 S.E.2d at 737 (citations omitted).
Here, the trial court determined that J.D.B. was not subjected to custodial interrogation when he was questioned at Smith Middle School. In doing so, the trial court made the following pertinent conclusions of law, which were challenged on appeal:
1. [J.D.B.] was not in custody when he was brought to the conference room to speak to . . . [I]nvestigator [DiCostanzo].
2. The mere presence of . . . [I]nvestigator [DiCostanzo] and the school resource officer did not convert the meeting into a custodial interrogation.
3. [J.D.B.] was informed that he was free to leave and that he did not have to answer any questions, but chose to stay and volunteer more information.
In my view, the trial court’s uncontested and binding findings of fact pertaining to the circumstances surrounding the interrogation lead to the conclusion that “a reasonable person in the position of the defendant would [have] believe[d] himself to be in custody or that he had been deprived of his freedom of action in some significant way.” Id. As such, I would hold that: (1) J.D.B. was subjected to custodial interrogation at Smith Middle School; (2) J.D.B. should *683have been Mirandized and provided the enhanced protections for juveniles contained in N.C.G.S. § 7B-2101; and (3) as a result, the trial court erred in denying his motion to suppress. Therefore, I respectfully dissent.
According to the majority, because the school environment “inherently deprives students of some freedom of action,” for a juvenile “to be deemed in custody,” the restraint that law enforcement imposes on the juvenile’s freedom of action or movement while questioning the juvenile at school must go “well beyond the limitations that are characteristic of the school environment in general.” I disagree with this reasoning, primarily because of its potential to seriously undermine the enhanced protections afforded to juveniles by the North Carolina General Assembly, for example, as in N.C.G.S. § 7B-2101. See In re T.E.F., 359 N.C. 570, 575, 614 S.E.2d 296, 299 (2005) (“Our courts have consistently recognized that ‘[t]he [Sjtate has a greater duty to protect the rights of a respondent in a juvenile proceeding than in a criminal prosecution.’ ” (alterations in original) (citations omitted)); In re Vinson, 298 N.C. 640, 652, 260 S.E.2d 591, 599 (1979) (stating this Court’s intent “to carefully balance the State’s police power interest in preserving order and its parens patriae interest in a delinquent child’s welfare with the child’s constitutional right to due process”). I fear that the majority here actually affords juveniles less protection when questioned by law enforcement officers at school, as compared to elsewhere. In my opinion, in the school environment, where juveniles are faced with a variety of negative consequences — including potential criminal charges — for refusing to comply with the requests or commands of authority figures, the circumstances are inherently more coercive and require more, not less, careful protection of the rights of the juvenile.
The decision to interview a student at school could be made to take advantage of the student’s minority [age]. Questioning the student at school, the officer not only takes advantage of the student’s compulsory presence at school and the background norm of submission to authority, but also chooses to interact with the student at a time when the student will not be in the presence of a parent, the figure most likely to have the inclination or ability to either arrange for the presence of counsel or to advise the youth to refuse to answer the officer’s questions.
Paul Holland, Schooling Miranda: Policing Interrogation in the Twenty-First Century Schoolhouse, 52 Loy. L. Rev. 39, 85 n.175 (2006) [hereinafter Holland, Schooling Miranda], I am particularly *684concerned about creating an incentive for an investigating police officer to enter a middle school to question a juvenile about crimes that may have occurred away from school grounds and to take advantage of the more restrictive school atmosphere without providing the protections of N.C.G.S. § 7B-2101. I am also concerned about the potential disruption of the learning atmosphere in the school, especially, but not exclusively, for the affected juvenile if this practice became widespread.
Even under the majority’s analysis, though, I believe the record here establishes that the restraint on J.D.B.’s freedom of action or movement went “well beyond the limitations that are characteristic of the school environment in general” and thus, subjected J.D.B. to “custodial interrogation.” The school resource officer, who was a uniformed police officer, came to thirteen-year-old J.D.B.’s classroom, removed him from class, and “escorted” him to a conference room where two school officials and Investigator DiCostanzo were waiting for him. No effort was made to contact J.D.B.’s parent or guardian before his removal from class or his questioning. For the entire interrogation, which lasted thirty to forty-five minutes, J.D.B. was isolated in a closed-door conference room in the presence of four authority figures, including two law enforcement officers. Contrary to the trial court’s conclusion of law, Investigator DiCostanzo, an outside police officer, was not merely present. Rather, it appears that he directed and controlled the interrogation process, which was designed to determine J.D.B.’s role in nonviolent crimes alleged to have occurred outside of school grounds and for which he was a suspect. Despite J.D.B.’s repeated denials of any involvement in the criminal activity, Investigator DiCostanzo continued to question him. At some point during Investigator DiCostanzo’s questioning, Assistant Principal David Lyons encouraged J.D.B. to “ ‘do the right thing’ and tell the truth.” Thereafter, Officer DiCostanzo continued to question J.D.B., confronted him with the stolen camera, and indicated that others had seen the camera in J.D.B.’s possession. Then, J.D.B. made his first incriminating statement, asking if “he would still be in trouble if he gave the items back,” also indicating that J.D.B. believed he was currently “in trouble.” Investigator DiCostanzo responded that either way “the matter was still going to court” and that he might “have to seek a secure custody order,” explaining to J.D.B. that such an order confines a juvenile to a detention center until his court date. After this sequence of events, J.D.B. confessed. I would conclude that considering all of the above circumstances, “a reasonable person in [J.D.B.’s] position ... would [have] believe[d] himself to be in custody *685or that he had been deprived of his freedom of action in some significant way” by the time Investigator DiCostanzo confronted J.D.B. with the stolen camera. Greene, 332 N.C. at 577, 422 S.E.2d at 737.
In reaching the opposite conclusion, the majority emphasizes that: (1) Investigator DiCostanzo told J.D.B. that he was free to leave, asked him if he understood that he was not under arrest and did not have to speak to him, and that J.D.B. nodded his head indicating he understood; and (2) J.D.B. was not subjected to severe or direct physical restraint, such as an officer standing guard at the door. However, Investigator DiCostanzo did not inform J.D.B. that he was free to leave and not under arrest until after J.D.B. had incriminated himself in response to the interrogation, without having been informed of his Miranda and juvenile statutory rights. I would conclude that this process violated both Miranda and N.C.G.S. § 7B-2101 (a) and (b) and that the motion to suppress should have been allowed. See N.C.G.S. § 7B-2101 (2007); Missouri v. Seibert, 542 U.S. 600, 604, 159 L. Ed. 2d 643, 650 (2004) (plurality) (stating that “midstream recitation of [Miranda] warnings after interrogation and unwarned confession” does “not effectively comply with Miranda’s constitutional requirement”); see also N.C.G.S. § 7B-2101(a)(3) (stating that a juvenile who is in custody “must [also] be advised prior to questioning” of his “right to have a parent, guardian, or custodian present during questioning”); id. § 7B-2101(b) (stating that for juveniles, such as J.D.B., who are “less than 14 years of age, no in-custody admission or confession resulting from interrogation may be admitted into evidence unless the confession or admission was made in the presence of the juvenile’s parent, guardian, custodian, or attorney”).
With regard to stronger indicia of physical control, such as handcuffs or an officer standing guard at the door, this Court has never held that one or more of these indicia must be present to support a determination that an individual is in custody. In fact, in Buchanan this Court stated: “Circumstances supporting an objective showing that one is ‘in custody’ might[, not must,] include a police officer standing guard at the door, locked doors or application of handcuffs.” 353 N.C. at 339, 543 S.E.2d at 828 (emphasis added). Thus, the absence of such forms of restraint, while a relevant consideration in this inquiry, is not dispositive. Furthermore, “[United States Supreme Court] cases establish that, even if the police do not tell a suspect he is under arrest; do not handcuff him, do not lock him in a cell, and do not threaten him, he may nonetheless ... be in custody for Miranda purposes.” Yarborough v. Alvarado, 541 U.S. 652, 675, 158 L. Ed. 2d *686938, 958-59 (2004) (Breyer, Stevens, Souter & Ginsburg, JJ., dissenting) (citing Stansbury v. California, 511 U.S. 318, 325-26, 128 L. Ed. 2d 293, 300-01 (1994) (per curiam); Berkemer v. McCarty, 468 U.S. 420, 440, 82 L. Ed. 2d 317, 335 (1984)). Here, law enforcement questioned a thirteen-year-old seventh-grader about nonviolent offenses while he was at school, in a closed room, and in the presence of four authority figures, all adults. Taken with the sequence of events in the interrogation itself, I conclude that J.D.B. was subjected to a custodial interrogation.
As support for its determination that J.D.B. was not subjected to custodial interrogation, the majority cites our recent opinion in In re W.R., 363 N.C. 244, 675 S.E.2d 342 (2009). However, that case is both procedurally and factually distinguishable from this one and is of limited to no precedential value in resolving the custody issue here.
In In re W.R., unlike here, the juvenile failed to make a motion to suppress or to object when his incriminatory statements were offered into evidence, and the juvenile did not assert at the trial level that his incriminatory statements were obtained in violation of either the Fifth Amendment or N.C.G.S. § 7B-2101. Id. at 247, 675 S.E.2d at 344. As a result, this Court’s review was for plain error. Id. In addition, because “no evidence was presented and no findings were made as to ... the school resource officer’s actual participation in the questioning of W.R.[,] ... the custodial or noncustodial nature of the interrogation])] .... [or] whether the statements were freely and voluntarily made,” this Court stated:
After careful review, we are not prepared based on the limited record before this Court to conclude that the presence and participation of the school resource officer at the request of school administrators conducting the investigation rendered the questioning of respondent juvenile a “custodial interrogation,” requiring Miranda warnings and the protections of N.C.G.S. § 7B-2101.
363 N.C. at 248, 675 S.E.2d at 344. In other words, the record pertaining to law enforcement’s role in W.R.’s interrogation was insufficient for this Court to make a determination that the interrogation was custodial.
Also numerous important facts bearing on the custody issue distinguish In re W.R. from this case. There, unlike here: (1) the assistant principal and the principal, not a law enforcement officer, took the juvenile out of class and “escorted” him to the principal’s office after a concerned parent called the school and stated that the juvenile *687had possessed a knife at school and on the school bus the previous day; (2) both school administrators questioned the juvenile about the alleged “in school” incident and not about crimes alleged to have occurred outside of school grounds; (3) the school resource officer apparently was not present at the start of questioning and left the room at various points; (4) no outside police officer participated; and (5) school administrators, not law enforcement, controlled the questioning. Id. at 246, 675 S.E.2d at 343.
In further contrast to the majority, I believe J.D.B.’s age, thirteen, (and his status as a middle school student) are relevant considerations in determining “whether a reasonable person in the position of the defendant would [have] believe [d] himself to be in custody or that he had been deprived of his freedom of action in some significant way.” Greene, 332 N.C. at 577, 422 S.E.2d at 737.5 In support of its conclusion that a juvenile’s age should not be considered as part of the custody analysis, the majority: (1) states that this Court has not previously considered an individual’s age in conducting the custody inquiry, citing In re W.R. in support; and (2) relies on language from Yarborough v. Alvarado, which states that an “argument [exists] that the custody inquiry states an objective rule designed to give clear guidance to the police, while consideration of a suspect’s individual characteristics — including his age — could be viewed as creating a subjective inquiry.” 541 U.S. at 668, 158 L. Ed. 2d at 954 (majority) (citation omitted). I do not find this reasoning persuasive here.6 The *688dissent in the Court of Appeals correctly noted that not considering age “would lead to the absurd result that, when required to determine whether a ‘reasonable person in the defendant’s situation’ would consider himself in custody, courts would apply exactly the same analysis, regardless of whether the individual was eight or thirty-eight years old.” In re J.D.B., - N.C. App. at -, 674 S.E.2d. at 802 (2009) (Beasley, J. dissenting) (citation omitted).
Neither this Court nor the United States Supreme Court has held squarely that age can never be relevant to the custody inquiry. Nor did we conduct a custody analysis in In re W.R. without considering the juvenile’s age. Rather, as noted above, this Court simply determined that the record on appeal regarding the role of law enforcement in questioning the juvenile was insufficient on the custody issue. The majority concedes that Alvarado is not binding authority on this Court. Furthermore, while the Supreme Court there held that the state court’s failure to consider the defendant’s age (seventeen) was reasonable in considering custody under Miranda, I conclude that the matter is very different when the interrogation is conducted in school. As Justice O’Connor stated in her concurring opinion in Alvarado, “There may be cases in which a suspect’s age will be relevant to the ‘custody’ inquiry under Miranda.” 541 U.S. at 669, 158 L. Ed. 2d at 954-55 (O’Connor, J., concurring) (citation omitted). I share the view expressed by Justice Breyer in his dissenting opinion, that a juvenile’s youth “is not a special quality, but rather a widely shared characteristic thát generates commonsense conclusions about behavior and perception.” Id. at 674, 158 L. Ed. 2d at 958 (Breyer, J., dissenting).
It is clear from the enhanced protections given to juveniles that our General Assembly considers age very important under state law, especially when the juvenile is under fourteen, like J.D.B. “To focus on the circumstance of age in a case like this does not complicate the ‘in custody’ inquiry.” Id. at 674-75 , 158 L. Ed. 2d at 958 (citation omitted).
Outside officers conducting interviews at schools are likely doing so only when they are looking for a specific student and thus are likely to already know the student’s age. Even if they do not, these officers rely on school staff to assist them in establishing contact with the student. These staff members, of course, have access to the student’s records, which will include the age. Seen in this context, courts considering the age of the suspect are not *689imposing an extra burden of intuition or information on officers but are instead seeing the interrogation in its full context, as it is likely seen by those involved.
Holland, Schooling Miranda 85 (footnote omitted). Here, Investigator DiCostanzo specifically testified that he had been informed by school administrators that J.D.B. was thirteen years old before questioning him.
In sum, I would hold that, under all these circumstances, including his age, J.D.B. was in custody while being questioned at Smith Middle School; consequently, his constitutional and juvenile statutory rights were violated due to law enforcement’s failure to Mirandize him or to comply with N.C.G.S. § 7B-2101 and the trial court erred in denying his motion to suppress. Therefore, I respectfully dissent.
Justice TIMMONS-GOODSON joins in this dissenting opinion.

 . J.D.B. also argues, and the dissent in the Court of Appeals appears to suggest, that J.D.B.’s enrollment in “special education classes” is a relevant factor to consider in conducting the custody analysis. See In re J.D.B., - N.C. App. -, -, 674 S.E.2d 795, 802 (2009) (Beasley, J., dissenting). Because the record is silent as to the nature and extent of J.D.B.’s academic status and whether Investigator DiCostanzo knew or reasonably could have known about it, I have not considered J.D.B.’s status as a special education student.


. In In re R.H., a panel of the Court of Appeals determined that the trial court did not err in denying the juvenile’s motion to suppress his confession because the juvenile was not in custody. In re R.H., 171 N.C. App. 514, 615 S.E.2d 738, 2005 N.C. App. LEXIS 1309 (2005) (unpublished). There, the juvenile was questioned by an outside law enforcement officer at school regarding a purported crime away from school grounds. 2005 N.C. App. LEXIS 1309, at *2. Even though that case was unpublished, the differences between how the officer approached his questioning of the juvenile there and here are striking. There, before questioning the juvenile, the officer obtained permission from the fourteen-year-old’s mother to talk to him at school and explained to him that “he was not under arrest,” that he “could leave and return to class at any time and that regardless of what [the] juvenile told him that day, he would not arrest [him].” Id., at *4. By contrast with what happened here, I believe the approach taken by the officer in that case can be squared with Miranda and the enhanced statutory protections for juveniles.